DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 11, in the reply filed on June 30, 2021 is acknowledged.  The traversal is on the ground(s) that a thorough search would require to searching of the classification of Groups II and III.  This is not found persuasive because while there may be overlaps between the classification search for each group of the restriction, Group I contains limitations not found in the other groups, requiring searching in non-overlapping areas.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 00502200 A1 in view of Polski (USPN 5,106,384).
A machine-generated translation of DE 10 2011 00502200 A1 was included with the Information Disclosure Statement dated March 11, 2021.  In reciting this rejection, the examiner will cite this translation.
DE 10 2011 00502200 A1 discloses an adhesive tape (Figures; Abstract) comprising a carrier having a top side and a bottom side, the carrier, based on the cross direction, having a width BT (Figures 1 – 3 and 5, #10), 5there being provided, on at least one long edge on the bottom side of the carrier, a strip of adhesive which has a width BK of at least 3 mm and at most 30% of the width BT (Figures 1 – 3, and 5, #11; Paragraphs 0018 and 0026) as in claim 1.  With respect to claim 2, on each of both long edges on the bottom side of the carrier, a strip of adhesive, said strips having a width BK of at least 3 mm and of at most 30% of the width BT (Figure 5, #11 and 13; Paragraphs 0018 and 0026). Regarding claim 3, 25the strip or strips of adhesive each finish flush with the long edge or long edges of the carrier (Figures, 1, 3 and 5, #11, 12 and 13).  For claim 4, the width BK of the strips of adhesive is at least 10 mm and/or at maximum at most 25% of the width BT (Paragraph 0026).  In claim 5, the width BK of the strips of adhesive is between 5 and 40 mm (Paragraph 0026). With regard to claim 7, 15the strip or strips of adhesive have a thickness of 40 to 300 µm (Paragraph 0027).  As in claim 9, 25the width BT of the carrier is between 20 and 200 mm (Paragraph 0028). With respect to claim 10, the carrier has a basis weight of 30 to 250 g/m2 (Paragraph 0029). Regarding claim 11, 5the carrier used comprises a woven, nonwoven or knitted fabric (Paragraph 0035). However, DE 10 2011 00502200 A1 fails to disclose wherein as well as the strip of adhesive on the bottom side of the carrier, there is at 10least one polymer strip which extends over a width BP of at least 60% of the residual width BRB - not coated with the strip of adhesive - of the carrier, there being present, between the strips of adhesive on the bottom side of the carrier, at least one polymer strip which extends over a width BP of at 20least 60% of the residual width BRB - not coated with the strip of adhesive - of the carrier, 10the width of one strip of adhesive BK1 is smaller by a factor of 0.5 to 0.8 than the width of the other strip of adhesive BK2, and the thickness or the coat weight of one strip of adhesive is smaller by a factor 20of 0.5 to 0.8 than the thickness or the coat weight of the other strip of adhesive.  

Polski teaches an adhesive tape (Figure; Abstract) comprising a carrier having a top side and a bottom side (Figure 1, #11; Column 3, lines 13 – 20) as well as the strip of adhesive on the bottom side of the carrier (Figure 1, #12; Column 3, lines 2 – 12), there is at 10least one polymer strip which extends over a width BP - not coated with the strip of adhesive - of the carrier (Figure 1, #14; Column 3, lines 21 – 45), there being present, between the strips of adhesive on the bottom side of the carrier (Figure 1, #12 and 13; Column 3, lines 2 – 12), at least one polymer strip which extends over a width BP (Figure 1, #12 and 13; Column 3, lines 2 – 12 and 21 – 45)  not coated with the strip of adhesive of the carrier (Figure 1, #14; Column 3, lines 21 – 45) for the purpose of having a tape with the a coating next to the adhesive surface (Column 2, lines 35 – 38).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymer strip on the adhesive tape of DE 10 2011 00502200 A1 in order to have a tape with the a coating next to the adhesive surface as taught by Polski.

With regard to the limitations of “the width of one strip of adhesive BK1 is smaller by a factor of 0.5 to 0.8 than the width of the other strip of adhesive BK2, and the thickness or the coat weight of one strip of adhesive is smaller by a factor 20of 0.5 to 0.8 than the thickness or the coat weight of the other strip of adhesive”, DE 10 2011 00502200 A1 clearly teaches a strip of adhesive, said strips having a width BK of at least 3 mm and of at most 30% of the width BT (Figure 5, #11 and 13; Paragraphs 0018 and 0026), the width BK of the strips of adhesive is at least 10 mm and/or at maximum at most 25% of the width BT (Paragraph 0026), the width BK of the strips of adhesive is between 5 and 40 mm (Paragraph 0026), and 15the strip or strips of adhesive have a thickness of 40 to 300 µm (Paragraph 0027).  Therefore, since DE 10 2011 00502200 A1 discloses all of the specific measurements of the features of the adhesive tape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness and the width of BK1 and BK2 would be smaller by a factor of 0.5 to 0.8.

With regard to the limitation of “at 10least one polymer strip which extends over a width BP of at least 60% of the residual width BRB”, Polski clearly states that the polymer coating may be coated over the entire surface or select zones of the carrier (Column 3, lines 40 – 45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polymer strip may cover at least 60% of the residual width.

Conclusion

10Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 23, 2021